COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

 EX PARTE: ANNA KNELSEN,                           '
                                                                      No. 08-13-00013-CR
                                                   '
                                                                        Appeal from the
                                                   '
                                                                  Criminal District Court No. 1
                                                   '
                                                                   of El Paso County, Texas
                                                   '

                                                   '                  (TC# 20060D02425)




                                             ORDER

        Pending before the Court is the State’s motion to abate the appeal and remand to the trial

court for supplemental findings of fact and conclusions of law. The motion is GRANTED. We

therefore abate the appeal and remand the cause to the trial court in order for the court to make

supplemental findings of fact and conclusions of law on Anna Knelsen’s ineffective assistance and

conflict of interest claims and on trial counsel’s credibility.

        The trial court’s findings and conclusions should specifically address whether defense

counsel was in fact burdened by an actual conflict of interest; and whether the conflict of interest

had an adverse effect on specific instances of his performance. The court’s findings must also

address both prongs of the test for ineffective assistance of counsel under Strickland v.

Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984). The court’s findings

should not merely restate Knelsen’s writ claims but should demonstrate the factual findings made

                                                   1
by the court which support its legal conclusions.

       As noted by the State in its motion, the trial court made a finding that none of trial

counsel’s testimony during the writ hearing was credible (finding of fact #17), yet the court made

other findings of fact which appear to be based on trial counsel’s testimony (findings of fact #5, #7,

and #10). The court is directed to make specific fact findings related to the credibility of trial

counsel. The findings should indicate those portions of trial counsel’s testimony the court found

credible and the portions it did not.

       The supplemental findings of fact and conclusions of law should be filed with the trial

court clerk no later than July 5, 2013. The trial court clerk is directed to include the supplemental

findings of fact and conclusions of law in a supplemental clerk’s record and forward it to this Court

no later than July 15, 2013.


       IT IS SO ORDERED this 5th day of June, 2013.



                                                      PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.




                                                  2